PER CURIAM.
This is an appeal from an order entered after a complete hearing denying appellant’s motions for new trial, to vacate his plea of guilty and to vacate judgment and sentence. These motions were made on the grounds that appellant was coerced and/or misled in changing his plea from not guilty to guilty at his retrial.
We have carefully and fully reviewed the record on appeal, briefs and oral argument of the parties. Upon our consideration thereof, we are of the opinion that the court did not mislead the appellant in any manner and that appellant’s guilty plea was freely and voluntarily entered. A defendant cannot be given the option of rejecting his uncoerced plea of guilty if his sentence fails to conform with his expectations. Manning v. State, 203 So.2d 360, 361 (Fla.App.2nd, 1967).
Accordingly, the order denying appellant’s motions must be and is affirmed.
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.